Wasservogel, J.
In this action for money had and received a jury found a verdict for defendant. Plaintiff’s counsel immediately moved for a new trial upon the grounds specified in section 549 of the Civil Practice Act. The motion was denied. Thereafter another motion was made to set aside the verdict and for a new trial, this time based upon the affidavits of plaintiff’s trial counsel and three of the jurors who heard and took part in the decision of the case. In their affidavits these jurors referred to an examination made by them of certain exhibits in the jury room and alleged that the exhibits were misunderstood by the . jurors and that an erroneous verdict had been rendered. Jurors may not be heard to impeach their own verdict. In view of the denial of the motion to set aside the verdict made upon its rendition, the motion thereafter made, which resulted in this appeal, should not have been entertained.
Order setting aside verdict reversed, with ten dollars costs, and verdict and judgment reinstated.
Guy and Wagner, JJ., concur.
Order reversed.